Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is made as of this 22nd day of May,
2017, by and between Carl M. Casale (“Executive”) and CHS Inc. (the “Company”;
individually, each of the parties is referred to herein as a “Party”;
collectively, the parties are referred to herein as the “Parties”).

 

1.                                      FOR AND IN CONSIDERATION of the payments
and benefits provided in the Employment Agreement between Executive and the
Company dated as of the 7th day of April, 2016, (as such agreement may be
amended, restated or replaced, the “Employment Agreement”) and as detailed in
Schedule 1 attached hereto, and as additionally provided by the terms of this
Agreement, Executive, for himself or herself, his or her successors and assigns,
executors and administrators, now and forever hereby releases and discharges the
Company, together with all of its past and present parents, subsidiaries, and
affiliates, together with each of their officers, directors, stockholders,
partners, employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has, or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Agreement: (i) relating
in any way to Executive’s employment relationship with the Company or any of the
Releasees, or the termination of Executive’s employment relationship with the
Company or any of the Releasees; (ii) arising under or relating to the
Employment Agreement; (iii) arising under any federal, local or state statute or
regulation, including, without limitation, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, and/or the applicable state
law against discrimination, each as amended; (iv) relating to wrongful
employment termination or breach of contract; or (v) arising under or relating
to any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in this Agreement
shall in any way diminish or impair:  (i) any rights or claims Executive may
have that cannot be waived under applicable law; (ii) any statutory rights or
rights under the bylaws of the Company that the Executive may have to
indemnification against claims relating to his employment with the Company, and
(iii) any vested benefits under any benefit plan or program of the Company,
including the Company’s Long-Term Incentive Plan and the Deferred Compensation
Plan (collectively, the “Excluded Claims”).

 

2.                                      FOR AND IN CONSIDERATION of the terms of
this Agreement, the Company, for itself and its subsidiaries, successors, and
assigns (hereinafter collectively referred to as the “Releasors”), now and
forever hereby releases and discharges Executive from any

 

--------------------------------------------------------------------------------


 

and all rights, claims, charges, actions, causes of action, complaints, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected, which the Company or any of
the other Releasors ever had, now has, or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of this Agreement relating to Executive’s employment as an employee
and officer of the Company; provided, however, that notwithstanding the
foregoing, nothing contained in this Agreement shall (i) in any way diminish or
impair the rights of the Company and the obligations of Executive under the
provisions of the Employment Agreement that survive the termination of
Executive’s employment (the “Surviving Rights and Obligations”), except that the
non-competition covenant under Section 11(b) of the Employment Agreement is
modified as provided in Section 8 of this Agreement, or (ii) release Executive
from liability (the “Unreleased Claims”) for: (A) acts or omissions that are not
in good faith; (B) acts or omissions that involve intentional misconduct or a
knowing violation of law; or (C) a transaction from which Executive derived an
improper personal benefit; provided that if any Unreleased Claim is made and
unless and until there is final determination of Executive’s liability for any
of the Unreleased Claims, Executive shall be entitled to the indemnification
rights provided under the Company’s Articles of Incorporation and Bylaws and the
parties agree that the Minnesota law referred to in Section 1, Article VI of the
Company’s Bylaws is Minnesota Statutes Section 302A.521.

 

3.                                      The Parties understand and agree that,
except for the Excluded Claims, the Surviving Rights and Obligations and the
Unreleased Claims, the Parties have knowingly relinquished, waived and forever
released any and all rights to any recovery in any action or proceeding that may
be commenced on behalf of either Party arising out of Executive’s employment by
the Company or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

 

4.                                      The Parties acknowledge and agree that
each Party has been advised to consult with an attorney of the Party’s choosing
prior to signing this Agreement.  The Parties understand and agree that each
Party has the right and has been given the opportunity to review this Agreement
with an attorney of the Party’s choice should the Party so desire.  Each Party
also agrees that he and it, respectively, has entered into this Agreement freely
and voluntarily.  Executive further acknowledges and agrees that Executive has
had at least forty-five (45) calendar days to consider this Agreement, although
Executive may sign it sooner if Executive wishes.  In addition, once Executive
has signed this Agreement, Executive shall have seven (7) additional days from
the date of execution to revoke Executive’s consent and may do so by writing
to:  CHS Inc., 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077,
Attention: General Counsel.  This Agreement shall not be effective, and no
payments (other than the amounts specified in clauses (ii) and (iii) of Schedule
1 hereto) shall be due under this Agreement, until the eighth (8th) day after
Executive shall have executed this Agreement and returned it to the Company,
assuming that Executive has not revoked Executive’s consent to this Agreement
prior to such date.

 

2

--------------------------------------------------------------------------------


 

5.                                      It is understood and agreed by the
Parties that the terms of this Agreement are not to be construed as an admission
of any liability whatsoever on the part of Executive or the Company, by whom
liability is expressly denied.

 

6.                                      This Agreement is executed by each Party
voluntarily and is not based upon any representations or statements of any kind
made by the other Party, including in the case of the Executive, any
representations or statements by the Company or any of the other Releasees as to
the merits, legal liabilities or value of Executive’s claims.  Each Party
further acknowledges that such Party has had a full and reasonable opportunity
to consider the terms of this Agreement and that such Party has not been
pressured or in any way coerced into executing this Agreement.

 

7.                                      Each of the Parties expressly accepts
and assumes the risk that if any fact or circumstance is found, suspected, or
claimed hereafter to be other than, or different from, the facts or
circumstances now believed to be true, this Agreement shall be and remain
effective notwithstanding any such difference in any such facts or
circumstances.

 

8.                                Section 11(b) (“Covenant Not to Compete”) of
the Employment Agreement is modified to add the following at the end of the last
sentence in Section 11(b).

 

; provided, further, however, during the twenty-four (24) months after
Executive’s cessation of employment with the Company, Executive is free to work
for any agricultural technology company or in such unit of a larger enterprise
whose primary business (as determined below) is based upon the research,
development, and commercialization (as defined below) of agricultural
technologies or products.  The primary business test is satisfied if, based on
its most recent fiscal year ended, such company or unit derives at least 75% of
its revenues from the research, development, and commercialization of
agricultural technologies or products.  The term “commercialization” means
licensing agricultural products developed by such company or business unit or
manufacturing agricultural technologies or products by such company or business
unit that it developed.

 

9.                                      The employment of Executive with the
Company shall terminate on May 22, 2017 (the “Termination Date”).  The Executive
shall also promptly resign from his current leadership roles with each of the
following organizations, for which such leadership role is due to the
Executive’s employment by the Company as its Chief Executive Officer: the
National Council of Farmer Cooperatives (“NCFC”); the Minnesota Business
Partnership; and Greater MSP.  The Company shall take reasonable actions to
support the Executive’s actions to effect each such resignation.

 

10.                               (a)           The Parties agree to announce
the termination of Executive’s employment through the press release attached
hereto as Exhibit A.  Executive acknowledges that the Company will be required
to file a Form 8-K Current Report with the Securities and Exchange Commission
and such filing will include a copy of such press release and this Agreement as
an exhibit.

 

3

--------------------------------------------------------------------------------


 

(b)           Each Party designates the following spokesperson to speak on his
or its behalf to any media organization:  for Executive, Valerie Martin; for the
Company, Lisbeth LaBreche or Daniel Schurr.  Any statement by the respective
spokesperson to any media organization regarding the termination of Executive’s
employment with the Company shall be consistent with the press release attached
hereto as Exhibit A and the Form 8-K filing.

 

11.                               This Agreement and the rights and obligations
of the Parties hereto shall be governed and construed in accordance with the
laws of the State of Minnesota.  If any provision hereof is unenforceable or is
held to be unenforceable, such provision shall be fully severable, and this
document and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court construing the provisions
shall add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision.

 

12.                               The exclusive venue for any disputes arising
hereunder shall be the state or federal courts located in the State of
Minnesota, and each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States.  A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.

 

13.                               The provisions of Section 10 of the Employment
Agreement notwithstanding, nothing in this Agreement or the Employment Agreement
prohibits Executive from reporting to any governmental authority information
concerning possible violations of law or regulation, and Executive may disclose
Confidential Information (as defined in the Employment Agreement) to a
government official or to an attorney and use it in certain court proceedings
without fear of prosecution or liability, provided Executive uses reasonable
efforts to file any document containing Confidential Information under seal and
does not disclose the Confidential Information, except pursuant to court order. 
Further, Executive understands that nothing contained in this Agreement or the
Employment Agreement, will be interpreted to prevent Executive from filing a
charge with the Equal Employment Opportunity Commission (“EEOC”), or any other
government agency, or from participating in or cooperating with an EEOC or other
government agency investigation or proceeding.  However, Executive agrees that
Executive is waiving the right to monetary damages or other individual legal or
equitable relief awarded as a result of any such proceeding.

 

4

--------------------------------------------------------------------------------


 

14                                  This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement

 

15.                               This Agreement shall inure to the benefit of
and be binding upon each Party and his or its successors and assigns.

 

[Signatures appear on the following page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date and year first written above.

 

 

CHS INC.

 

 

 

By:

 /s/ Daniel Schurr

 

Name:

Daniel Schurr

 

Title:

Chairman of the Board

 

 

 

CARL M. CASALE

 

 

 

 

 

/s/ Carl M. Casale

 

6

--------------------------------------------------------------------------------


 

Schedule 1

 

The following payments and benefits will be made or provided by the Company to
Executive pursuant to this Agreement to which this Schedule 1 is attached (all
capitalized terms having the meanings as defined in the Employment Agreement or
this Agreement):

 

(i)                                     Subject to the compliance by Executive
with his obligations that continue after the Termination Date as provided in the
Employment Agreement and as the Covenant Not to Compete in
Section 11(b) thereof  is modified by Section 8 of this Agreement and his
obligations provided herein, the Company will pay Executive the following
amounts (subject to applicable tax withholdings) in three equal installments
beginning 60 days after the Termination Date and then one year after the
Termination Date and two years after the Termination Date:

 

(1)                                 As provided for in the Employment Agreement,
two times annual Base Salary, for a total amount of $2,102,000.00; and

 

(2)                                 As provided for in the Employment Agreement,
two times the Target Annual Incentive, for a total amount of $3,153,000.00.

 

(ii)                                  As provided for in the Employment
Agreement, accrued and unpaid vacation pay which the parties agree is
$87,583.00, payable as part of the next payroll following the Termination Date.

 

(iii)                               As provided for in the Employment Agreement,
accrued and unpaid Base Salary, if any, as of the Termination Date, payable as
part of the next payroll following the Termination Date.

 

(iv)                              As provided for in the Employment Agreement,
an amount equal to the product of (A) the Annual Incentive Compensation that
Executive would have been entitled to receive in respect of the fiscal year in
which the Termination Date occurs, had Executive continued in employment until
the end of such fiscal year, which amount shall be determined based on the
Company’s actual performance for such year relative to the Company performance
goals applicable to Executive (with that portion of the Annual Incentive
Compensation based upon completion or partial completion of previously specified
personal goals equal to 30% of the Target Annual Incentive (which prorated
amount the parties agree is $342,079) and without any exercise of negative
discretion with respect to Executive with respect to the remainder of the Annual
Incentive Compensation in excess of that applied either to senior executives of
the Company generally for the applicable performance period or in accordance
with the Company’s historical past practice), and (B) a fraction (x) the
numerator of which is the number of days in such fiscal year through Termination
Date and (y) the denominator of which is 365; such amount shall be payable in a
cash lump sum payment at the time such incentive awards are payable to other
participants (but no later than the fifteenth day of the third month of the
following taxable year of the Company or Executive, whichever is later).

 

7

--------------------------------------------------------------------------------


 

(v)                                 A legal fee allowance in the amount of
$10,000 paid to Executive to cover the cost of negotiating this Agreement,
payable to Executive within sixty (60) days following the Termination Date.

 

(vi)                              As provided for in the Employment Agreement,
the Company shall provide Executive and Executive’s dependents with continued
coverage under any health, medical, dental, vision or life insurance program or
policy in which Executive was eligible to participate as of the Termination
Date, for two (2) years following the Termination Date on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which coverage shall cease, on a benefit-by benefit basis, once any
coverage is made available to Executive by a subsequent employer. COBRA
continuation coverage shall run concurrently with such two-year period; provided
that the benefits to be provided under this clause (vi) shall be modified to the
extent required to meet the provisions of any federal law applicable to the
healthcare plans and arrangements of the Company, including to the extent
required to maintain the grandfathered status of such plans or arrangements
under federal law. Any failure to provide the coverage specified herein shall
not in and of itself constitute a breach of this Agreement, provided, however,
that the Company shall use its reasonable efforts to provide economically
equivalent payments or benefits to Executive to the extent possible without
adverse effects on the Company, to the extent permitted by law.

 

(vii)                           In recognition of the forfeiture by Executive of
earned but unvested amounts (in the aggregate of $3,159,849 of which $2,409,079
would have vested in January 2018 and $750,770 in January 2019 had employment
continued) under the Company’s Long-Term Incentive Plan and subject to the
compliance by Executive with his obligations that continue after the Termination
Date as provided in the Employment Agreement and as the Covenant Not to Compete
in Section 11(b) thereof  is modified by Section 8 of this Agreement and his
obligations provided herein, the Company will pay Executive the sum of Two
Million Four Hundred Nine Thousand Seventy-nine ($2,409,079) within seventy-five
(75) days after the six month anniversary date of the Termination Date, subject
to applicable withholding as provided in Section 15(f) of the Employment
Agreement.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Press Release

 

--------------------------------------------------------------------------------


 

[g140061ks05i001.gif]

 

For further information, contact:

 

Contact: Beth LaBreche

651-355-5039

beth.labreche@chsinc.com

 

Jay Debertin Elected President and CEO of CHS Inc.

 

ST. Paul, MINN., May 22, 2017 — CHS Inc. (NASDAQ: CHSCP, CHSCO, CHSCN, CHSCM,
CHSCL), the nation’s leading farmer-owned cooperative and a global energy,
grains and foods company, announced today that its board of directors has
elected Jay D. Debertin as president and chief executive officer (CEO) of CHS.
Debertin succeeds Carl Casale, who led CHS during record performance levels and
expansion.

 

During Casale’s seven years with the company, CHS returned $3 billion to its
owners, invested $9 billion in new capital expenditures and nearly doubled the
size of its balance sheet from $8.7 billion in 2010 to $17.3 billion at the end
of fiscal 2016. Casale focused on prudent fiscal management and enhancing
management systems at the company.

 

“As we take our cooperative into its next chapter, we are confident that Jay is
the right leader,” said Dan Schurr, chairman of the CHS Board of Directors.
“Jay’s experience in achieving operational excellence and driving results fits
squarely with our unwavering goal to deliver returns to our member-owners now
and for the long term.”

 

Debertin previously served as executive vice president and chief operating
officer for the company’s diverse energy operations and processing food
ingredients business. He joined CHS in 1984 and has held a variety of leadership
positions within the organization in energy, trading and risk management,
transportation, and agricultural processing. Jay also serves as chairman of
Ventura Foods.

 

“CHS is strong today because we drive the business with a central purpose in
mind and that is to  help our cooperatives and farmers grow,” said Debertin. “I
look forward to working with our talented group of employees as we concentrate
on world-class execution across our system. I see growth and strength ahead for
our business.”

 

Debertin, who is originally from East Grand Forks, Minn., holds a bachelor’s
degree in economics from the University of North Dakota in Grand Forks, N.D.,
and an MBA from University of Wisconsin — Madison.

 

CHS Inc. (www.chsinc.com) is a leading global agribusiness owned by farmers,
ranchers and cooperatives across the United States. Diversified in energy,
grains and foods, CHS is committed to helping its customers, farmer-owners and
other stakeholders grow their businesses through its domestic and global
operations. CHS, a Fortune 100 company, supplies energy, crop nutrients, grain
marketing services, animal feed, food and food ingredients, along with business
solutions including insurance, financial and risk management services. The
company operates petroleum refineries/pipelines and manufactures, markets and
distributes Cenex® brand refined fuels, lubricants, propane and renewable energy
products.

 

This document and other CHS Inc. publicly available documents contain, and CHS
officers and representatives may from time to time make, “forward—looking
statements” within the meaning of the safe harbor provisions of the U.S. Private

 

1

--------------------------------------------------------------------------------


 

Securities Litigation Report Act of 1995. Forward-looking statements can be
identified by words such as “anticipate,” “intend,” “plan,” “goal,” “seek,”
“believe,” “project,” “estimate,” “expect,” “strategy,” “future,” “likely,”
“may,” “should,” “will” and similar references to future periods.
Forward-looking statements are neither historical facts nor assurances of future
performance. Instead, they are based only on CHS current beliefs, expectations
and assumptions regarding the future of its businesses, future plans and
strategies, projections, anticipated events and trends, the economy and other
future conditions. Because forward-looking statements relate to the future, they
are subject to inherent uncertainties, risks and changes in circumstances that
are difficult to predict and many of which are outside of CHS control. CHS
actual results and financial condition may differ materially from those
indicated in the forward-looking statements. Therefore, you should not rely on
any of these forward-looking statements. Important factors that could cause CHS
actual results and financial condition to differ materially from those indicated
in the forward-looking statements are discussed or identified in CHS public
filings made with the U.S. Securities and Exchange Commission, including in the
“Risk Factors” discussion in Item 1A of CHS Annual Report on Form 10-K for the
fiscal year ended August 31, 2016. Any forward-looking statements made by CHS in
this document are based only on information currently available to CHS and speak
only as of the date on which the statement is made. CHS undertakes no obligation
to publicly update any forward-looking statement, whether written or oral, that
may be made from time to time, whether as a result of new information, future
developments or otherwise.

 

For inquiries regarding Mr. Casale
Contact: Valerie Martin

612-743-4013

val@valphdog.com

 

2

--------------------------------------------------------------------------------